Exhibit 10.3
THIRD AMENDMENT TO FORBEARANCE AGREEMENT
     THIS THIRD AMENDMENT TO FORBEARANCE AGREEMENT (the “Amendment”) is made as
of December 16, 2009, by and among FORTIS CAPITAL CORP., a Connecticut
corporation (“FCC”), FORTIS ENERGY MARKETING & TRADING GP, a Delaware general
partnership (formerly known as Fortis Energy LLC, a Delaware limited liability
company, “FEMT”), THE MERIDIAN RESOURCE CORPORATION, a Texas corporation
(“Meridian”), and the undersigned Guarantors (the “Guarantors”).
R E C I T A L S:
     WHEREAS, Meridian and FEMT have entered into (i) that certain ISDA 2002
Master Agreement, (ii) that certain Schedule to the ISDA Master Agreement, and
(iii) that certain ISDA Credit Support Annex to the Schedule to the 2002 ISDA
Master Agreement, each dated as of October 28, 2004 (together with all
Confirmations (as defined therein), annexes, schedules, and exhibits thereto, as
amended, restated, supplemented, extended, or otherwise modified from time to
time, collectively, the “Master Agreement”);
     WHEREAS, Meridian, the Guarantors, FCC, and FEMT have entered into that
certain Forbearance Agreement dated as of September 3, 2009 (the “Forbearance
Agreement”) pertaining to the Master Agreement;
     WHEREAS, Meridian has requested that FCC and FEMT extend the Forbearance
Period under the Forbearance Agreement, and FCC and FEMT have agreed to do so
under the terms and conditions set forth in this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of FCC, FEMT, Meridian and the Guarantors agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined. Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement.
     2. Amendments to the Forbearance Agreement. Meridian, the Guarantors, FCC
and FEMT agree that the Forbearance Agreement will be amended as follows:
     (a) Hedge Forbearance Period. The first sentence of Section 2(a) is amended
to read as follows:
     “(a) Forbearance. During the period (the “Hedge Forbearance Period”)
commencing on the Effective Date (as defined below) and ending on the earlier to
occur of: (i) the end of the Forbearance Period under the Bank Group Forbearance
Agreement; or (ii) the date that any Hedge Forbearance Default occurs, and
subject to the other terms and conditions

1



--------------------------------------------------------------------------------



 



of this Agreement, FEMT hereby agrees that it will forbear from exercising any
and all of its rights or remedies under the Master Agreement arising as a result
of a Designated Event of Default, in consideration of Meridian’s and each
Guarantor’s agreements, covenants, releases, and waivers contained in this
Agreement.”
     3. Ratifications, Representations and Warranties.
     (a) Ratification of Master Agreement. Except as expressly modified and
superseded by this Agreement, the terms and provisions of the Master Agreement
hereby are ratified and confirmed and shall continue in full force and effect.
Meridian and FEMT agree that the Master Agreement shall continue to be legal,
valid, binding, and enforceable in accordance with its terms. Meridian and each
Guarantor further expressly acknowledges and agrees that FEMT and FCC have a
valid, non-avoidable, enforceable, and perfected security interest in and lien
against each item of collateral described in the Master Agreement, and that such
security interest and lien secures the payment obligations (if any) and the
performance of all other obligations of Meridian under the Master Agreement.
     (b) General Representations and Warranties. Meridian and each Guarantor
hereby jointly and severally represent and warrant to FEMT and FCC that (i) the
execution, delivery, and performance of this Agreement has been duly authorized
by all requisite organizational action on the part of such party and will not
violate the constituent organizational documents of such party, contravene any
contractual restriction, any law, rule, or regulation or court or administrative
decree or order binding on or affecting such party or result in, or require the
creation or imposition of any lien, security interest, or encumbrance on any of
the properties of such party; (ii) this Agreement has been duly executed and
delivered by each party and is the legal, valid, and binding obligation of each
party, enforceable in accordance with its terms; (iii) other than with respect
to the Designated Events of Default, (1) the representations and warranties
contained in the Master Agreement are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date, (2) no Event of Default or Potential Event of Default under the
Master Agreement has occurred and is continuing, and (3) Meridian is in full
compliance with all covenants and agreements contained in the Master Agreement;
and (iv) absent the effectiveness of this Agreement, FEMT is entitled to
exercise immediately its rights and remedies under the Master Agreement.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Agreement and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
August 13, 2002, as amended by that certain Amendment and Confirmation of
Guarantee dated as of December 23, 2004 (as so amended, the “Guarantee”) for the
benefit of FEMT and FCC. Each Guarantor hereby represents and acknowledges that
the execution and delivery of this Agreement shall in no way change or modify
its obligations as a guarantor under the Guarantee and shall not constitute a
waiver by FEMT or FCC of any of its rights against such Guarantor.

2



--------------------------------------------------------------------------------



 



     4. Conditions Precedent. This Amendment shall become effective (the
“Effective Date”) upon receipt by FCC and FEMT of an executed copy of this
Amendment.
     5. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in the Master Agreement shall survive the execution and delivery
of this Agreement, and no investigation by FEMT or FCC or any closing shall
affect such representations and warranties or the right of FEMT and FCC to rely
upon them.
     (b) Limitation on Relationship between Parties. Nothing contained in this
Agreement, the Master Agreement, or any instrument, document, or agreement
delivered in connection herewith or therewith shall be deemed or construed to
create a fiduciary relationship between the parties hereto.
     (c) Expenses of FEMT and FCC. Meridian agrees to pay on demand all
reasonable costs and out-of-pocket expenses incurred by FEMT and FCC in
connection with the preparation, negotiation, execution, and enforcement of this
Agreement and any and all amendments, modifications, and supplements hereto,
including, without limitation, the reasonable costs and fees of FEMT’s and FCC’s
legal counsel, and all costs and expenses incurred by FEMT in connection with
the enforcement or preservation of any rights under the Master Agreement.
     (d) Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Meridian nor any
Guarantor may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of FEMT and FCC, and no other person
shall have any right, benefit or interest under or because of the existence of
this Agreement.
     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the parties hereto, and no waiver of any provision of this Agreement or consent
to any departure by Meridian or any Guarantor therefrom, shall in any event be
effective without the written consent of FEMT and FCC. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
     (g) Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this

3



--------------------------------------------------------------------------------



 



Agreement agrees that it will be bound by its own facsimile or electronic
signature and that it accepts the facsimile or electronic signatures of each
other party.
     (h) Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     (i) Further Assurances. Meridian and each Guarantor agrees to execute such
other and further documents and instruments as FEMT or FCC may request to
implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Master Agreement.
     (j) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (k) Release. MERIDIAN AND EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM, OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL,
OR ANY PART OF ITS LIABILITY TO REPAY ITS OBLIGATIONS (IF ANY) ARISING UNDER THE
MASTER AGREEMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM FEMT OR FCC WITH RESPECT THERETO. MERIDIAN AND EACH GUARANTOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES FEMT, FCC, AND THEIR
RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
ACCOUNTANTS, CONSULTANTS, REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS,
TRANSFEREES AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED, WHICH MERIDIAN OR SUCH GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST ANY
RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
OR ARISING IN CONNECTION WITH ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE MASTER AGREEMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF,
THIS AGREEMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH

4



--------------------------------------------------------------------------------



 



SHALL INCLUDE ALL CLAIMS, DEMANDS, OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABILITY OF FEMT, FCC, OR ANY OTHER RELEASED
PARTY. MERIDIAN AND EACH GUARANTOR HEREBY COVENANTS AND AGREES NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION, OR CAUSE
OF ACTION TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF THE RELEASED
PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS, OMISSIONS,
STATEMENTS, REQUESTS, OR DEMANDS IN ADMINISTERING, ENFORCING, MONITORING,
COLLECTING, OR ATTEMPTING TO COLLECT, THE OBLIGATIONS, INDEBTEDNESS, AND OTHER
OBLIGATIONS OF MERIDIAN OR ANY GUARANTOR TO A RELEASED PARTY. MERIDIAN AND EACH
GUARANTOR AGREES TO INDEMNIFY AND HOLD FEMT AND FCC HARMLESS FROM ANY AND ALL
MATTERS RELEASED PURSUANT TO THIS PARAGRAPH. MERIDIAN AND EACH GUARANTOR
ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO BE IN FULL
SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO MERIDIAN AND SUCH
GUARANTOR, THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS,
ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH SUCH
MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS PARAGRAPH. MERIDIAN
AND EACH GUARANTOR REPRESENTS AND WARRANTS TO FEMT AND FCC THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN, OR OTHERWISE CONVEY ANY OF ITS RIGHT, TITLE, OR
INTEREST IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING
CONSTITUTES A FULL AND COMPLETE RELEASE OF MERIDIAN’S AND SUCH GUARANTOR’S
CLAIMS WITH RESPECT TO ALL SUCH MATTERS. THE PROVISIONS OF THIS SECTION 7(k) AND
THE REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES,
DISCHARGES, COVENANTS, AGREEMENTS, AND INDEMNIFICATIONS CONTAINED HEREIN (A)
CONSTITUTE A MATERIAL CONSIDERATION FOR AND INDUCEMENT TO FEMT AND FCC ENTERING
INTO THIS AGREEMENT, (B) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR
ESTABLISHING ANY DUTY, OBLIGATION, OR LIABILITY OF FEMT OR FCC TO MERIDIAN OR
ANY GUARANTOR OR ANY OTHER PERSON, (C) DO NOT CONSTITUTE AN ADMISSION OF OR
BASIS FOR ESTABLISHING ANY LIABILITY, WRONGDOING, OR VIOLATION OF ANY
OBLIGATION, DUTY, OR AGREEMENT OF FEMT OR FCC TO MERIDIAN OR ANY GUARANTOR OR
ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS EVIDENCE AGAINST FEMT OR FCC BY
MERIDIAN OR ANY GUARANTOR ANY OTHER PERSON FOR ANY PURPOSE.
     (l) Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY

5



--------------------------------------------------------------------------------



 



DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN FEMT OR FCC
AND MERIDIAN AND THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING
OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN THIS AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE
RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (m) Submission to Jurisdiction. Meridian and each Guarantor agrees that all
disputes among it and FEMT or FCC arising out of, connected with, related to, or
incidental to the relationship established between them in this Agreement,
whether arising in contract, tort, equity, or otherwise, shall be resolved only
by the courts of the State of New York, the Federal courts sitting therein, and
appellate court from any thereof. Meridian and each Guarantor waives in all
disputes any objection that any of them may have to the location of the court
considering the dispute which court shall have been chosen in accordance with
the foregoing.
     (n) Loan Documents. This Agreement shall constitute a Loan Document (as
defined in the Credit Agreement).
     (o) Final Agreement. THE MASTER AGREEMENT REPRESENTS THE ENTIRE EXPRESSION
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER THEREOF ON THE DATE THIS
AGREEMENT IS EXECUTED. THE MASTER AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE, OR AMENDMENT OF ANY PROVISION OF THIS AGREEMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH PARTY HERETO.
[Signature Pages Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

            THE MERIDIAN RESOURCE CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        FORTIS CAPITAL CORP.
        By:   /s/ Harry T. Nullet         Name:   Harry T. Nullet       
Title:   Director          By:   /s/ Johan Rutsaert         Name:   Johan
Rutsaert        Title:   Director        FORTIS ENERGY MARKETING & TRADING GP
        By:   /s/ Joel D. McKnight         Name:   Joel D. McKnight       
Title:   Chief Operating Officer          By:   /s/ Donald W. Black        
Name:   Donald W. Black        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGED AND AGREED:

            GUARANTORS:

CAIRN ENERGY USA, INC.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE & EXPLORATION LLC
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN PRODUCTION CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        THE MERIDIAN RESOURCE CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        FBB ANADARKO CORP.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TE TMR CORP.
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



            SUNDANCE ACQUISITION CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        LOUISIANA ONSHORE PROPERTIES LLC
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR DRILLING CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President        TMR EQUIPMENT CORPORATION
        By:   /s/ Steven G. Ives         Name:   Steven G. Ives        Title:  
Vice President     

 